 
Guarantee 006

 
Guarantee Contract
 
China Construction Bank
 
Zhejiang Branch

 
 

--------------------------------------------------------------------------------

 
 
Contract No.: 6472009992010004
 
Guarantor (Party A): Xu Ke Cheng
 
Domicile: Changxing             Zip Code: 313100
 
Tel.:
 
Lender (Party B): China Construction Bank Corporation Longxing Sub-branch
Domicile: No. 18,                    Street,               Township, Longxing
                            Zip Code: 313100
Person in Charge: WANG Wei
 
Facsimile:                                Tel.: 6024028

 
 

--------------------------------------------------------------------------------

 
 
In order to guarantee the fulfillment of Renminbi Loan contract, No.
64720012302010004, (“Master Contract) of Changxing Chisen Electric co., Ltd
(hereinafter referred as Borrower). In order to protect the realization of
Lender’s right of Lender, the Guarantor is willing to provide guarantee to
Lender. Both Parties hereby agree as follows through negotiations on the basis
of equality.
 
Article 1 Scope of
Guarantee                                                                
 
1. The scope of guarantee hereof is:
 
1.1 All liabilities of the debt. Including but not limited to principle, the
interest (including the compound interest and penalty interest), liquidated
damage, damages, other amount that Borrower shall pay to Party B (including but
not limited to the related handling charge, communication fee, miscellaneous
fees and the related bank fees that the foreign beneficiary under refuses to
undertake), any and all the fees incurred to Party B arising from the
realization of Lender’s right and guarantee right (including but not limited to
litigation fees, arbitration fees, fees for preservation of properties,
travelling expenses, enforcement fees, appraisal fees, auction fees, public
notarization fees, service fees, public announcement fees and attorney’s fees).
 
Article 2 Method of Guarantee
 
The guarantee provided by Party A hereunder shall be the guarantee with several
and joint liability.
 
Article 3 Term of Guarantee
 
The Term of Guarantee hereunder shall be two years as from the effectiveness
date of this Contract until the expiration date of the term for fulfilling the
debt under the Master Contract. Where the term of the debt is extended, subject
to the consent of Guarantor, the Term of Guarantee shall last for the two years
as from the expiration date of the term for fulfilling the debt as stipulated in
the extension agreement. Provided that Party B announces to advance the maturity
of the debt pursuant to the Master Contract, the Term of Guarantee shall last
for the two years as from the date of the earlier maturity of the debt announced
by Party B. In the event that the debt under the Master Contract is fulfilled on
installments, then with respect to each debt, the Term of Guarantee shall be two
years as from the expiration date of the term for fulfilling the last debt.
 
Article 4 Independence of the Guarantee Contract
 
The validity of this Contract is independent from the Master Contract. Failure
of the Master Contract to be established or effective or invalidity, partial
invalidity or revocation or rescission thereof shall not affect the
effectiveness of this Contract. If the Master Contract is determined as not
established or effective, invalid or partially invalid, or revoked or rescinded,
Party A shall be jointly and severally liable for the debts arising from
Borrower returning the property or compensating the losses.
 
Article 5 Amendment of the Master Contract
 
1 If party B and borrower agreed to amend the main agreement terms (including
but not limited to payment method, loan account no., repayment account no., loan
plan, repayment loan, value date, interest settlement date), Party A shall still
undertake guarantee liabilities

 
2 The guarantee liabilities of Party A shall not be mitigated due to any one of
the following events:

 
 

--------------------------------------------------------------------------------

 
 
(1)      Restructuring, consolidation, merger, division, increase or decrease of
the registered capital, joint venture, joint operation, change of the name of
Party B or Borrower;
 
(2)      Party B entrusts a third party to fulfill its obligations under the
Master Contract.
 
3. Where the Lender’s rights under the Master Contract are transferred, the
guarantee hereunder shall be transferred therewith.

 
Article 6 Responsibility of Guarantee
 
1.
If the debts under the Master Contract matures or Party B announces the debts to
be mature in advance pursuant to the provisions of the Master Contract or the
law, where Borrower fails to fully repay the debts on time or Borrower violates
other provisions of the Master Contract, Party A shall immediately undertake the
guarantee liability within the Scope of Guarantee. Notwithstanding the
foregoing, without the prior consent of Party A, where Party B and Borrower
agree to extend the term for fulfilling the debt or increase the principal of
the Lender’s right, Party A shall only be jointly and severally liable, pursuant
to this Contract, for the debt under the Master Contract that has not been
changed.

 
2.
No matter whether Party B has other guarantee for the debts under the Master
Contract (including but not limited to such guarantee modes: guarantee,
mortgage, pledge, letter of guarantee or standby letter of credit), no matter
when it is established, whether it is valid, whether Party B files a claim
against other guarantors, whether a third party agrees to undertake the whole or
partial debts under the Master Contract, or whether other guarantee is provided
by Borrower itself, the guarantee liability of Party A hereunder shall not be
mitigated or exempted, Party B may directly require Party A to undertake the
guarantee liability within its scope of guarantee as stipulated herein and Party
A shall not raise any objection.

 
3.
In the event that Party A only provides the guarantee for the partial debt under
the Master Contract, Party A agrees that, even if the debt under the Master
Contract is partially discharged due to the settlement of Borrower, Party B’s
fulfillment of other guarantee right or for any other reason, Party A shall
still undertake the guarantee liability for the debt that is not discharged
within the scope of the guarantee pursuant to this Contract.

 
4.
Provided that Party A only provides the guarantee for the partial debt under the
Master Contract, and the debt under the Master Contract fails to be fully
settled after Party A undertakes the guarantee liability, Party A undertakes
that, its claims to the right of subrogation or the right to seek compensation
(including the advance exercise) against other borrower or guarantor shall not
cause any harm to the interest of Party B and agrees that the settlement of the
debts under the Master Contract is superior to the fulfillment of Party A’s
right of subrogation or the right to seek compensation.

 
To be more specific, prior to the full settlement of Party B’s Lender’s rights:
 
(1) Party A agrees not to claim for the right of subrogation or the right to
seek compensation against other borrower or guarantor; if for any reason
whatsoever, Party A fulfils the above rights, the amount it obtains shall be
first used to settle the outstanding Lender’s right of Party B;
 
(2) Provided that the debts under the Master Contract has a security for things,
Party A agrees not to file any claim for the security thing or the amount
obtained from the disposal thereof, which shall be first used to settle the
outstanding Lender’s right of Party B;
 
(3) Provided that Borrower or other guarantor provides counter-guarantee for
Party A, the amount that Party A obtains based on the above counter-guarantee
shall be first used to settle the outstanding Lender’s right of Party B.

 
 

--------------------------------------------------------------------------------

 
 
5.
Party A has been fully aware of the interest rate risks. Provided that Party B
adjusts the interest rate level, the method of calculating or settling the
interests pursuant to the provisions of the Master Contract or the change to the
interest policy of the State, which results in the increase of the interest,
penalty interest or compound interest that Borrower shall repay, Party A shall
be jointly and severally liable for the increased part.

 
Article 7 Other Obligations of Party A
 
1.
Party A shall supervise the use of the loan by Borrower (including the purposes)

 
2.
Party A shall provide information regarding the personal financial status and
credit information to Party B according to the request of Party B and ensure its
accuracy, authenticity, integrity and validity thereof. Without the written
consent of Party B, Party A shall not provide guarantee for a third party that
is beyond its capacity

 
3.
The occurrence of change of nationality, change of address, change of marriage
situation, suffer major diseases, suffer administrative or criminal penalties,
involve in significant civil law disputes, financial deterioration, unable to
perform the normal duties, or losing or probably losing the guarantee capacity
for any reason, Party A shall immediately inform Party B in writing and carry
out the undertaking, transfer or commitment of the guarantee liability hereunder
or provide a new guarantee for the performance of the Master Contract to be
acknowledged by Party B.

 
4.
As the major shareholder or the actual controlling party, Party A should notify
Party B if its enterprise exercise merger, splitting of entity, change of
shareholders, increase of registered capital, joint venture or associating
operating.

 
Article 8 Miscellaneous
 
2. Use of Party A’s Information
 
Party A agrees Party B to inquire about the credit status of Party A in the
credit database established under the approval of the People’s Bank of China or
credit competent authority or inquire the related entity or department and
agrees Party B to provide Party A’s information to the credit database
established under the approval of the People’s Bank of China or credit
authority.
 
3. Public Announcement and Collection
 
With respect to the defaults of Party A, Party B shall be entitled to notify the
related department or entity and to make public announcements for collection
through the news media.
 
4. Evidence of Party A’s Records
 
Unless there is reliable and definite evidence to the contrary, the internal
accounting records of Party B regarding the principal, interest, fees and
re-payment records, documents, voucher prepared or kept by Party B that are
generated during such business procedures as withdrawal, re-payment, interest
payment that Borrower goes through and the records and vouchers of the
loan-collection by Party B shall all constitute the definite evidence to prove
the Lender’s right relationship under the Master Agreement. Party A shall not
raise any objection only on the ground that the aforesaid records, accounts,
documents and vouchers are unilaterally prepared or kept by Party B.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Reservations of Rights
 
Party B’s rights hereunder shall not affect and exclude any other rights it
shall be entitled to pursuant to the laws, regulations and other contracts. Any
tolerance, grace for any default or delay, or preference or suspension in
exercising any right hereunder shall not be deemed as a waiver of the rights and
interests hereunder or permission or approval of any breaches, nor shall it
affect, prevent or obstruct continuous exercise of such right or any other right
or result in Party B’s assumption of obligations and responsibilities to Party
A.
 
In the event that Party B fails to or delays in exercising any right under the
Master Contract or fails to exhaust any remedy under the Master Contract, the
guarantee responsibility of Party A hereunder shall not be mitigated or
exempted. However, provided that Party B exempts the debts under the Master
Contract, the guarantee responsibility of Party A hereunder shall be mitigated
or exempted accordingly.
 
6. Dissolution or Bankruptcy of Borrower
 
Where Party A obtain the information that Borrower enters into dissolution or
bankruptcy procedure, Party A shall inform Party B to file claims. In the
meantime, it shall take part in the dissolution or bankruptcy procedure promptly
and exercise the right to recourse first. Provided that Party A knows or should
know Borrower enters into dissolution or bankruptcy procedures but fails to
first exercise the right to recourse promptly, the losses thereof shall be
solely undertaken by Party A.
 
Notwithstanding the provisions in the second sub-paragraph of the fifth
paragraph of this clause, during the bankruptcy procedure of Borrower, in the
event that Party B enters into a reconciliation agreement with Borrower or
agrees to the re-construction plan, Party B’s rights hereunder shall not be
damaged due to the reconciliation agreement or re-construction plan and the
guarantee responsibility of Party A shall not be mitigated or exempted. Party A
shall not use the conditions as stipulated in the reconciliation agreement or
reconstruction plan to oppose the rights and claims of Party B. With respect to
the part of the Lender’s rights that Party B makes compromises to Borrower in
the reconciliation agreement or the re-construction plan and hence is not
settled, Party B shall still be entitled to request Party A to continuously
settle.
 
7. Where there is a change to the correspondence address or contact of Party A,
Party A shall immediately notify Party B. Any losses arising from failure to
notify Party B promptly shall be solely undertaken by Party A.
 
8. Settlement of Disputes
 
Any dispute arising from the performance of this Contract may be settled through
negotiations, failing which, it shall be settled in the 1st way as follows.
 
(1)           Bring a lawsuit before the people’s court at Party B’s location.
 
(2)           Submit to intentionally left blank Arbitration Commission (the
place of arbitration is intentionally left blank) for arbitration in accordance
with rules in effect at the time of applying for arbitration. The arbitration
award shall be final and binding upon both parties.
 
During the litigation or arbitration, the provisions of this Contract that are
not in dispute shall continue to be implemented.
 
9. Conditions for the Effectiveness of this Contract
 
The Contract shall come into force as soon as being signed or sealed by Party A
or Party’s authorized proxy and Party B’s principal or authorized agent.
 
10. This Contract is in bipartite.
 
11. Other Provisions (Remain Blank)
 
Article 9 Representation and Warranty of Party A
 
 
 

--------------------------------------------------------------------------------

 
 
1. Party A clearly knows the business scope and scope of authorization of Party
B.
 
2. Party A has already read all the clauses of this contract and the Master
Contract. Upon Party A’s request, Party B has already explained the clauses of
this Contract and the Master Contract. Party A is completely aware of and fully
understands the meaning and the corresponding legal consequences of the clauses
of this Contract and the Master Contract.
 
3. Party A has the legal qualification to be Guarantor.
 
4. Party A acknowledges that it fully understands the conditions of Borrower’s
assets, debts, operation, credit and credibility, whether Borrower has the
subject qualification and authority to sign the Master Contract and all the
contents of the Master Contract.
 
Party A or Authorized Proxy (Signature): /s/ Xu Kecheng and /s/ Zho
Fangqin           Jan 13, 2010
 
Party B (Company’s seal):
 
Person in Charge or Authorized Agent (Signature): /s/ Authorized Person        
Jan 13, 2010
 
 
 

--------------------------------------------------------------------------------

 
[ex10-39pg01.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-39pg02.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-39pg03.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-39pg04.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-39pg05.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-39pg06.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-39pg07.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-39pg08.jpg]
 

--------------------------------------------------------------------------------


 
[ex10-39pg09.jpg]
 

--------------------------------------------------------------------------------


 